Opinion by
Mollison, J.
In accordance with stipulation of counsel that the merchandise consists of headboards similar in all material respects to those the subject of Abstract 61224, the items entered, or withdrawn from warehouse, for consumption prior to June 30, 1956, were held dutiable at 12% percent under paragraph 412, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), and the items entered, or withdrawn from warehouse, for consumption on and after said date were held dutiable at 11% percent under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T. D. 54108).